Reasons for Allowance
	Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Mejjati (US 2021/0233213 A1) discloses adjusting the salience of an image include generating values of photographic development parameters for a foreground and background of an image to adjust the salience of the image in the foreground.
Redden (US 2020/0007847 A1) discloses generating plurality of probability heat maps further comprises inputting the image of a stereo image pair into a machine learned classifier trained using test images of crops including pixels of one or more plant features; generating, by the machine learned classifier, a heat map matrix of probabilities, wherein individual pixels in the image are associated with individual probabilities in the heat map matrix; and generating a heat map for the image of the stereo image pair based on the heat map matrix of probabilities.
However, none of the prior art, either alone or in combination, discloses “receiving image data wherein the image data comprises a plurality of pixel groups, wherein each pixel group comprises an average distance therebetween such that the number of pixels within a smallest zone of interest falls between a minimum sample and a maximum sample within the potential zone of interest; processing the plurality of pixel groups to determine a pixel value for a subset of the pixels within at least one or more of the plurality of pixel groups, wherein the pixel value is determined from a comparison of plurality of pixel values for each pixel; determining a pixel group value for each of the at least one or more of the plurality of pixel groups, wherein the pixel group value is based on the pixel values of the pixels associated with the respective pixel group; determining a probability heat map from the plurality of maximum pixel group values by way of a first neural network, wherein the first neural network receives as input at least one pixel group value and produces as output the probability heat map comprising groups of graded values, wherein the graded values are indicative of the probability that the respective pixel group includes a representation of an object of interest; determining at least one zone of interest based on whether the groups of graded values meet a determined probability threshold; and determining objects of interest within the at least one zone of interest by way of a second neural network, wherein the second neural network receives as input the at least one zone of interest and produces as output a representation of the objects of interest, wherein the representation of the objects of interest comprises at least a classification of each object of interest and the location thereof within the received image data.”  Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665